
	
		II
		110th CONGRESS
		1st Session
		S. 454
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide an increase in funding for Federal Pell
		  Grants, to amend the Internal Revenue Code of 1986 in order to expand the
		  deduction for interest paid on student loans, raise the contribution limits for
		  Coverdell Education Savings Accounts, and make the exclusion for employer
		  provided educational assistance permanent, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Access to Higher Education
			 Act of 2007.
		2.Increase in Federal
			 Pell Grants
			(a)AmendmentSection 401 of the Higher Education Act of
			 1965 (20 U.S.C. 1070a) is amended—
				(1)in subsection
			 (a)(1), by striking 2004 and inserting 2008;
			 and
				(2)in subsection
			 (b)—
					(A)in subparagraph
			 (A) of paragraph (2), by striking shall be— and all that follows
			 through that year. and inserting shall be $5,100 for
			 academic year 2007–2008, less an amount equal to the amount determined to be
			 the expected family contribution with respect to that student for that
			 year.; and
					(B)in paragraph (5),
			 by striking $400 each place the term appears and inserting
			 $500.
					(b)Additional
			 funds
				(1)In
			 generalThere are authorized to be appropriated, and there are
			 appropriated, to carry out paragraph (2) (in addition to any other amounts
			 appropriated to carry out section 401 of the Higher Education Act of 1965 (20
			 U.S.C. 1070a) and out of any money in the Treasury not otherwise appropriated)
			 $4,331,000,000 for academic year 2007–2008.
				(2)Increase in
			 Federal Pell GrantsThe funds made available pursuant to
			 paragraph (1) shall be used to increase the amount of the maximum Federal Pell
			 Grant under section 401 of the Higher Education Act of 1965 for which funds are
			 appropriated under appropriations Acts for fiscal year 2007 by $1,050 for award
			 year 2007–2008.
				(c)Effective
			 dateThe amendments made by subsection (a)(2)(B) shall take
			 effect on July 1, 2007.
			3.Expansion of deduction
			 for interest on education loans
			(a)Increased
			 limitation
				(1)Maximum
			 deductionParagraph (1) of section 221(b) of the Internal Revenue
			 Code of 1986 (relating to maximum deduction) is amended to read as
			 follows:
					
						(1)In
				generalExcept as provided in paragraph (2), the deduction
				allowed by subsection (a) for the taxable year shall not exceed
				$3,750.
						.
				(2)Increase in
			 phaseoutSubclause (II) of section 221(b)(2)(i) of such Code is
			 amended by striking $50,000 ($100,000 and inserting
			 $75,000 ($150,000.
				(b)Conforming
			 amendmentSection 221(f)(1) of such Code is amended to read as
			 follows:
				
					(1)In
				generalIn the case of a taxable year beginning after 2007, the
				$75,000 and $150,000 amounts in subsection (b)(2) shall each be increased by an
				amount equal to—
						(A)such dollar amount,
				multiplied by
						(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2006 for calendar year 1992 in subparagraph (B)
				thereof.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			(d)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall
			 not apply to section 412 of such Act (relating to elimination of 60-month limit
			 and increase in income limitation on student loan interest deduction).
			4.Coverdell
			 education savings accounts
			(a)Increase in
			 allowable contributions
				(1)In
			 generalClause (iii) of section 530(b)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by striking $2,000 and inserting
			 $3,000.
				(2)Conforming
			 amendmentSection 4973(e)(1)(A) of such Code is amended by
			 striking $2,000 and inserting $3,000.
				(b)ReportsSubsection
			 (h) of section 530 of such Code is amended by striking the period at the end of
			 the last sentence and inserting , except that reports shall be so filed
			 and furnished for any calendar year not later than June 30 of the following
			 year..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			(d)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall
			 not apply to section 401 of such Act (relating to modifications to education
			 individual retirement accounts).
			5.Repeal of EGTRRA
			 sunset for employer-provided educational assistanceTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to section 411 of such Act (relating to extension of
			 exclusion for employer-provided educational assistance).
		
